92 F.3d 1176
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Nancy Lee BOGART, Plaintiff-Appellant,v.GEICO INSURANCE, Defendant-Appellee.
No. 96-1595.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 28, 1996.Decided:  July 23, 1996.

Nancy Lee Bogart, Appellant Pro Se.  Brian Andrew Geschickter, Staff Counsel, GEICO, Fairfax, VA, for Appellee.
Before HALL, MURNAGHAN, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing her complaint without prejudice.  A district court's dismissal without prejudice is not appealable.   See Domino Sugar Corp. v. Sugar Workers' Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993).  A dismissal without prejudice could be final if "no amendment [to the complaint] could cure defects in the plaintiff's case."   Id. at 1067.  In ascertaining whether a dismissal without prejudice is reviewable in this court, the court must determine "whether the plaintiff could save her action by merely amending the complaint."   Id. at 1066-67.


2
Because Appellant could have amended her complaint to prevent dismissal, the dismissal order is not appealable.  Accordingly, we dismiss the appeal for lack of jurisdiction.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED